DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-9, 11-15, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Utt et al. (US 2005/0017924 A1).
Regarding claim 1, Utt teaches a lensed display system comprising:
A projector configured to project an image (3, figure 1); and
A lens formed of polymer material (51, 52, 53, figure 5) comprising:
A first surface (52, figure 5) wherein at least a portion of the first surface comprise a coating configured to display the image (paragraph 0057); and
A second surface (51, 53, figure 5), wherein the second surface comprises a transparent curved surface that is configured to face toward a user and to enable the user to view the image projected onto the coating through the transparent curved surface (see figure 1).
Regarding claim 3, Utt teaches that the first surface comprises a convex surface (see figure 5, the claim does not say what it is convex or concave with respect to).
Regarding claim 4, Utt teaches that the coating comprises a rear projection coating (paragraph 0057).
Regarding claim 5, Utt teaches that the first surface comprises a concave surface (see figure 5, the claim does not say what it is convex or concave with respect to).
Regarding claim 6, Utt teaches that the lens comprises a spherical shape (see 5, figure 2A).
Regarding claim 7, Utt teaches a lens display system comprising:
A projector (3, figure 1) configured to project an image; and
A lens formed of a polymer material (paragraph 0057) comprising:
A radially inner curved surface, wherein the radially inner curved surface is configured to face toward the projector and comprises a coating configured to display the image (52, figure 5 and paragraph 0057); and
A radially outer curved surface, wherein the radially outer curved surface is configured to face away from the projector to enable a user to view the image projected onto the coating through the radially outer curved surface (see figure 1);
Regarding claim 8, Utt teaches a hollow cavity defined by the radially inner curved surface (figure 5).
Regarding claim 9, Utt teaches that the radially inner curved surface (52, figure 5) is disposed between the radially outer curved surface and the projector (see 51 and 53, figure 5 with respect to the unlabeled projector at the bottom of figure 5).
Regarding claim 11, Utt teaches that the diameter of the lens is at least 30cm (paragraph 0055).
Regarding claim 12, Utt teaches that the refractive index of the polymer material is between 1.4 and 1.6; the material in paragraph 0057 is acrylic which has a refractive index around 1.49).
Regarding claim 13, Utt teaches that the lens comprises a spherical shell (see figure 2B).
Regarding claim 14, Utt teaches a projector (3, figure 2B, figure 1) configured to project an image;
A lens formed of a polymer material (paragraph 0057), the lens comprising:
A first surface (52, figure 5) wherein the first surface is configured to face toward the projector and at least a portion of the first surface comprises a coating configured to display the image;
A second surface (51, 53, figure 5) wherein the second surface is configured to face away from the projector and is configured to enable a user to view the image projected onto the coating through the second surface.
A cover, 4, figure 1) configured to couple to the lens.
Regarding claim 15, Utt teaches the first surface comprises a concave surface (figure 1).
Regarding claim 18, Utt teaches the cover is disposed between the projector and the lens (see 4, between 3 and 5, figure 1).
Regarding claim 20, Utt teaches that the cover is configured to enable the image to pass through the coating (4 is a lens, figure 1, which helps form the image on the coating).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Utt et al. (US 2005/0017924 A1).
Regarding claim 10, Utt teaches that claimed invention except for specifying that the thickness of the lens between the radially inner curved surface and the radially outer curved surface is at least two centimeters. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the display system of Utt to make the thickness of the lens at least two centimeters since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the display system of Utt to increase the thickness of the lens element to over 2 cm in order to make it structurally more durable.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Utt et al. (US 2005/0017924 A1), in view of Miles et al. (US 3,868,173).
Regarding claim 16, Utt does not specify that the cover is formed of an acrylic material.
Miles teaches that the projection lenses (i.e. the cover of Utt) is formed of an acrylic material (column 3 line 26-36).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the projection system of Utt to use plastic lenses such as taught in Miles in order to make the projector easier to manufacture and produce brighter images (column 3 lines 26-36).
Allowable Subject Matter
Claims 2, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, closest prior art (Utt) is unsuited toward flat display planes inasmuch as the entire purpose of Utt is to improve displaying on a curved projection surface.
Regarding claims 17 and 19, Prior art does not teach the cover comprises a hemispherical shell nor that it is coupled to the lens by an adhesive, nor given examiner’s interpretation regarding what the ‘cover’ could broadly be interpreted to be would adhesive be beneficial inasmuch as joining the projection screen lens to the projection lens via adhesive would detract from the ability to interchange these parts.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D HOWARD whose telephone number is (571)270-5358. The examiner can normally be reached M-F 8-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN D HOWARD/               Primary Examiner, Art Unit 2882                                                                                                                                                                                         	5/06/2022